Exhibit 10.4

 

Execution Version

 

NRG YIELD, INC.,

 

NRG YIELD LLC

 

and

 

 NRG YIELD OPERATING LLC

 

and

 

NRG ENERGY, INC.

 

as Manager

 

 

MANAGEMENT SERVICES AGREEMENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION

4

1.1

Definitions

4

1.2

Headings and Table of Contents

8

1.3

Interpretation

8

1.4

Service Recipients Third Party Beneficiaries

9

1.5

Actions by the Manager or the Service Recipients

9

 

 

 

ARTICLE 2 APPOINTMENT OF THE MANAGER

10

2.1

Appointment and Acceptance

10

2.2

Other Service Recepients

10

2.3

Subcontracting and Other Arrangements

10

 

 

 

ARTICLE 3 SERVICES AND POWERS OF THE MANAGER

10

3.1

Services

10

3.2

Supervision of Manager’s Activities

12

3.3

Restrictions on the Manager

12

3.4

Errors and Omissions Insurance

12

 

 

 

ARTICLE 4 RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

12

4.1

Other Activities

12

4.2

Exclusivity

13

4.3

Independent Contractor, No Partnership or Joint Venture

13

 

 

 

ARTICLE 5 MANAGEMENT AND EMPLOYEES

13

5.1

Management and Employees

13

 

 

 

ARTICLE 6 INFORMATION AND RECORDS

14

6.1

Books and Records

14

6.2

Examination of Records by the Service Recipients

14

6.3

Access to Information by Manager Group

14

6.4

Additional Information

15

 

 

 

ARTICLE 7 FEES AND EXPENSES

15

7.1

Base Management Fee

15

7.2

Computation and Payment of Quarterly Base Management Fee Amount

15

7.3

Expenses

15

7.4

Governmental Charges

17

7.5

Computation and Payment of Expenses and Governmental Charges

17

 

 

 

ARTICLE 8 REPRESENTATIONS AND WARRANTIES OF THE MANAGER AND THE SERVICE
RECIPIENTS

17

8.1

Representations and Warranties of the Manager

17

 

--------------------------------------------------------------------------------


 

8.2

Representations and Warranties of the Service Recipients

18

 

 

 

ARTICLE 9 LIABILITY AND INDEMNIFICATION

19

9.1

Indemnity

19

9.2

Limitation of Liability

20

9.3

Benefit to all Manager Indemnified Parties

20

 

 

 

ARTICLE 10 TERM AND TERMINATION

21

10.1

Term

21

10.2

Termination by the Service Recipients

21

10.3

Termination by the Manager

22

10.4

Survival Upon Termination

22

10.5

Action Upon Termination

22

10.6

Release of Money or other Property Upon Written Request

23

 

 

 

ARTICLE 11 GENERAL PROVISIONS

24

11.1

Amendment, Waiver

24

11.2

Assignment

24

11.3

Failure to Pay When Due

25

11.4

Invalidity of Provisions

25

11.5

Entire Agreement

25

11.6

Mutual Waiver of Jury Trial

25

11.7

Consent to Jurisdiction and Service of Process

26

11.8

Governing Law

26

11.9

Enurement

26

11.10

Notices

26

11.11

Further Assurances

27

11.12

Counterparts

27

 

--------------------------------------------------------------------------------


 

MANAGEMENT SERVICES AGREEMENT

 

THIS AGREEMENT is made as of the 22nd day of July 2013, by and among NRG
Yield, Inc., a Delaware corporation (“Yield”), NRG Yield LLC, a Delaware limited
liability company (“Yield LLC”), NRG Yield Operating LLC, a Delaware limited
liability company (“Yield Operating”), and NRG Energy, Inc., a Delaware
corporation (the “Manager”).  This Agreement shall become effective immediately
prior to the consummation of the initial public offering of Yield’s Class A
Common Stock on the date first above written.

 

RECITALS:

 

A.                                    Yield, Yield LLC and Yield Operating
directly and indirectly, as applicable, hold interests in the Service Recipients
(as defined below).

 

B.                                    Yield, Yield LLC and Yield Operating wish
to engage the Manager to provide or arrange for other Service Providers (as
defined below) to provide the services set forth in this Agreement to the
Service Recipients, subject to the terms and conditions of this Agreement, and
the Manager wishes to accept such engagement.

 

NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

 

ARTICLE 1
INTERPRETATION

 

1.1                               Definitions

 

In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:

 

1.1.1 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;

 

1.1.2 “Acquired Assets” means any renewable and conventional generation and
thermal infrastructure asset acquired after the date hereof by any member of the
Yield Group, including, but not limited, to any assets acquired pursuant to the
NRG ROFO Agreement or otherwise agreed upon by the Manager and Yield;

 

1.1.3 “Agreement” means this Management Services Agreement, and “herein,”
“hereof,” “hereby,” “hereunder” and similar expressions refer to this Agreement
and include every instrument supplemental or ancillary to this Agreement and,
except where the context otherwise requires, not to any particular article or
section thereof;

 

1.1.4 “Annual Fee Amount” means an amount equal to $4 million, which amount
shall be adjusted for inflation annually beginning on January 1, 2014 at the
Inflation Factor;

 

--------------------------------------------------------------------------------


 

1.1.5 “Base Management Fee” means, as of the date of determination, an aggregate
amount equal to the Annual Fee Amount, plus an amount equal to 0.05% of the
Enterprise Value of any Acquired Assets as of the date of determination.  The
Base Management Fee may be  increased or decreased from time to time by an
agreed upon amount resulting from the amendment of the scope of the Services
pursuant to Section 11.1.1 hereof;

 

1.1.6 “Business” means the business carried on from time to time by the Yield
Group;

 

1.1.7 “Business Day” means every day except a Saturday or Sunday, or a legal
holiday in the City of New York on which banking institutions are authorized or
required by law, regulation or executive order to close;

 

1.1.8 “Claims” has the meaning assigned thereto in Section 10.1.1 hereof;

 

1.1.9 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the managing member of B) or by virtue of
beneficial ownership of or control over a majority of the voting or economic
interests in B; and, for certainty and without limitation, if A owns or has
control over shares to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning;

 

1.1.10 “Enterprise Value” means an Acquired Asset’s capitalization plus
outstanding indebtedness, minority interest and preferred shares, minus total
cash and cash equivalents calculated as of such Acquired Asset’s acquisition
closing date.

 

1.1.11 “Expenses” has the meaning assigned thereto in Section 7.3.2 hereof;

 

1.1.12              “Expense Statement” has the meaning assigned thereto in
Section 7.5 hereof;

 

1.1.13 “GAAP” means generally accepted accounting principles in the United
States used by Yield in preparing its financial statements from time to time;
provided that, at any time after adoption of IFRS by Yield for its financial
statements and reports for all financial reporting purposes, all references to
GAAP hereunder shall be to IFRS;

 

1.1.14 “Governing Body” means (i) with respect to a corporation, the board of
directors of such corporation, (ii) with respect to a limited liability company,
the manager(s) or managing member(s) of such limited liability company,
(iii) with respect to a limited partnership, the board, committee or other body
of the general partner of such partnership that serves a similar function or the
general partner itself (or if any such general partner is itself a limited
partnership, the board, committee or other body of such general partner’s
general partner that serves a similar function or such general partner’s
partner) and (iv) with respect to any other Person, the body of such Person that
serves a similar function, and in the case of each of (i) through (iv) includes
any committee or other

 

5

--------------------------------------------------------------------------------


 

subdivision of such body and any Person to whom such body has delegated any
power or authority, including any officer and managing director;

 

1.1.15 “Governing Instruments” means (i) the certificate of incorporation and
bylaws in the case of a corporation, (ii) the articles of formation and
operating agreement in the case of a limited liability company (iii) the
partnership agreement in the case of a partnership, and (iv) any other similar
governing document under which an entity was organized, formed or created and/or
operates;

 

1.1.16 “Governmental Authority” means any (i) international, national,
multinational, federal, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, board, bureau, agency or instrumentality, domestic or foreign,
including ISO/RTOs, (ii) self-regulatory organization or stock exchange,
(iii) subdivision, agent, commission, board, or authority of any of the
foregoing, or (iv) quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing;

 

1.1.17 “Governmental Charges” has the meaning assigned thereto in Section 7.4
hereof;

 

1.1.18 “IFRS” means the International Financial Reporting Standards as issued by
the International Accounting Standards Board.

 

1.1.19 “Independent Committee” means a committee of the Governing Body of Yield
made up of directors that are “independent” of the Manager and its Affiliates,
in accordance with Yield’s Governing Instruments;

 

1.1.20 “Inflation Factor” means, at any time, the fraction obtained where the
numerator is the Consumer Price Index for the United States of America (all
items) for the then current year and the denominator is the Consumer Price Index
for the United States of America (all items) for the year immediately preceding
the then current year, with appropriate mathematical adjustment made to ensure
that both the numerator and the denominator have been prepared on the same
basis;

 

1.1.21 “Interest Rate” means, for any day, the rate of interest equal to the
overnight U.S. dollar London interbank offered rate on such day;

 

1.1.22 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of energy in any jurisdiction in which
the Yield Group owns assets or operates;

 

1.1.23 “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common law and equity, rules,
regulations and municipal bylaws whether domestic, foreign or international,
(ii) judicial, arbitral, administrative, ministerial, departmental and
regulatory judgments, orders, writs, injunctions, decisions, and awards of any
Governmental Authority, and (iii) policies, practices and guidelines of any
Governmental Authority which, although not actually having the force of law, are

 

6

--------------------------------------------------------------------------------


 

considered by such Governmental Authority as requiring compliance as if having
the force of law, and the term “applicable,” with respect to such Laws and in
the context that refers to one or more Persons, means such Laws that apply to
such Person or Persons or its or their business, undertaking, property or
securities at the relevant time and that emanate from a Governmental Authority
having jurisdiction over the Person or Persons or its or their business,
undertaking, property or securities;

 

1.1.24 “Liabilities” has the meaning assigned thereto in Section 9.1.1 hereof;

 

1.1.25 “Manager Group” means the Manager and its Affiliates (other than any
member of the Yield Group) and any other Service Providers;

 

1.1.26 “Manager Indemnified Parties” has the meaning assigned thereto in
Section 9.1.1 hereof;

 

1.1.27 “Manager” has the meaning assigned thereto in the preamble;

 

1.1.28 “NRG ROFO Agreement” means the agreement between the Manager and Yield
that provides Yield a right of first offer to purchase certain assets of the
Manager offered for sale;

 

1.1.29 “Operational and Other Services” means any services provided by any
member of the Manager Group to any member of the Yield Group, including
financial advisory, operations and maintenance, marketing, agency, development,
operating management and other services, including services provided under any
Operating and Administrative Agreement;

 

1.1.30 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority;

 

1.1.31 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;

 

1.1.32 “Operating and Administrative Agreements” means the operations and
administrative agreements in effect on the date hereof between certain members
of the Yield Group and Affiliates of the Manager for such Yield Group members’
operating and administrative needs and, with respect to any Acquired Assets, any
operations and administrative agreements between any of the Acquired Assets and
Affiliates of the Manager for such asset’s operating and administrative needs in
effect as of the date of acquisition of the Acquired Asset by a member of the
Yield Group,; for greater certainty, none of the Operating and Administrative
Agreements are, or shall be, amended or terminated, or otherwise altered, by
this Agreement;

 

7

--------------------------------------------------------------------------------


 

1.1.33 “Quarter” means a calendar quarter ending on the last day of March, June,
September or December;

 

1.1.34 “Service Providers” means the Manager, any member of the Manager Group
and any other entity or individual that the Manager has arranged to provide the
Services to any Service Recipient;

 

1.1.35 “Service Recipient” means Yield, Yield LLC, Yield Operating and the
Subsidiaries listed on Schedule I hereto, as well as any other direct and
indirect Subsidiary of Yield, Yield LLC, Yield Operating, as applicable,
acquired or formed after the date hereof that receives Services from a Service
Provider pursuant to this Agreement;

 

1.1.36 “Services” has the meaning assigned thereto in Section 3.1 hereof;

 

1.1.37 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person;

 

1.1.38 “Third Party Claim” has the meaning assigned thereto in Section 9.1.3
hereof;

 

1.1.39 “Transaction Fees” means fees paid or payable by the Service Recipients,
which are on market terms, with respect to financial advisory services
ordinarily carried out by investment banks in the context of mergers and
acquisitions transactions;

 

1.1.40 “Yield” has the meaning assigned thereto in the preamble;

 

1.1.41 “Yield Group” means Yield, Yield LLC, Yield Operating and their direct
and indirect Subsidiaries;

 

1.1.42 “Yield LLC” has the meaning assigned thereto in the preamble; and

 

1.1.43 “Yield Operating” has the meaning assigned thereto in the preamble.

 

1.2                               Headings and Table of Contents

 

The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.

 

1.3                               Interpretation

 

In this Agreement, unless the context otherwise requires:

 

1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;

 

8

--------------------------------------------------------------------------------


 

1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;

 

1.3.3 references to any Person include such Person’s successors and permitted
assigns;

 

1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;

 

1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;

 

1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and

 

1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.

 

1.4                               Service Recipients Third Party Beneficiaries

 

The Manager agrees that each of the Service Recipients, including the Service
Recipients listed on Schedule I hereto and any other Service Recipient formed or
acquired after the date of this Agreement in accordance with Section 2.2 hereof,
shall be, and is hereby, named as express third-party beneficiary of this
Agreement entitled to all the benefits conferred under this Agreement.

 

1.5                               Actions by the Manager or the Service
Recipients

 

Unless the context requires otherwise, where the consent of or a determination
is required by the Manager or Service Recipient hereunder, the parties shall be
entitled to conclusively rely upon it having been given or taken, as applicable,
if, the Manager or such Service Recipient, as applicable, has communicated the
same in writing.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 2
APPOINTMENT OF THE MANAGER

 

2.1                               Appointment and Acceptance

 

2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, Yield, Yield LLC and Yield Operating hereby appoint the Manager
to provide or arrange for other Service Providers to provide the Services to the
Service Recipients. This appointment will be subject to the express terms of
this Agreement and to each Service Recipient’s Governing Body’s supervision of
the Manager and obligation to manage and control the affairs of such Service
Recipient.

 

2.1.2 The Manager hereby accepts the appointment provided for in Section 2.1.1
and agrees to act in such capacity and to provide or arrange for other Service
Providers to provide the Services to the Service Recipients upon the terms,
conditions and limitations in this Agreement.

 

2.2                               Other Service Recipients

 

The parties acknowledge that any Subsidiary of Yield, Yield LLC or Yield
Operating formed or acquired in the future that is not a Service Recipient on
the date hereof may become a Service Recipient under this Agreement.  In the
event that any such addition results in an amendment of the scope of the
Services, such amendment shall be effectuated as provided by Section 11.1.1
hereof.

 

2.3                               Subcontracting and Other Arrangements

 

The Manager may subcontract to any other Service Provider or any of its other
Affiliates, or arrange for the provision of any or all of the Services to be
provided by it under this Agreement by any other Service Provider or any other
of its Affiliates, and each of Yield, Yield LLC and Yield Operating hereby
consents to any such subcontracting or arrangement; provided that the Manager
shall remain responsible to the Service Recipients for any Services provided by
such other Service Provider or Affiliate.

 

ARTICLE 3
SERVICES AND POWERS OF THE MANAGER

 

3.1                               Services

 

The Manager will provide, or arrange for the provision by other Service
Providers of, and will have the exclusive power and authority to provide or
arrange for the provision by other Service Providers of, the following services
(the “Services”) to the Service Recipients:

 

3.1.1 causing or supervising the carrying out of all day to day management,
secretarial, accounting, banking, treasury, administrative, liaison,
representative, regulatory and reporting functions and obligations;

 

3.1.2 establishing and maintaining or supervising the establishment and
maintenance of books and records;

 

3.1.3 identifying, evaluating and recommending to the Yield Group acquisitions
or dispositions from time to time and, where requested to do so, assisting in
negotiating the terms of such acquisitions or dispositions;

 

10

--------------------------------------------------------------------------------


 

3.1.4 recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;

 

3.1.5 recommending to the members of the Yield Group suitable candidates to
serve on the Governing Bodies of the Yield Group;

 

3.1.6 making recommendations with respect to the exercise of any voting rights
to which the Service Recipients are entitled in respect of its Subsidiaries;

 

3.1.7 making recommendations with respect to the payment of dividends by the
Service Recipients or any other distributions by the Service Recipients,
including distributions by Yield to its stockholders;

 

3.1.8 monitoring and/or oversight of the applicable Service Recipient’s
accountants, legal counsel and other accounting, financial or legal advisors and
technical, commercial, marketing and other independent experts and managing
litigation in which a Service Recipient is sued or commencing litigation after
consulting with, and subject to the approval of, the relevant Governing Body;

 

3.1.9 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the relevant Governing Body;

 

3.1.10 supervising the timely calculation and payment of taxes payable, and the
filing of all tax returns, by each Service Recipient;

 

3.1.11 causing or supervising the preparation of the Service Recipients’ annual
combined financial statements and quarterly interim financial statements (i) to
be prepared in accordance with GAAP and audited at least to such extent and with
such frequency as may be required by law, regulation or in order to comply with
any debt covenants; and (ii) to be submitted to the Governing Body of each
Service Recipient;

 

3.1.12 making recommendations in relation to and effecting the entry into
insurance of each Service Recipient’s assets, together with other insurances
against other risks, including directors and officers insurance, as the relevant
Service Provider and the relevant Governing Body may from time to time agree;

 

3.1.13 arranging for individuals to carry out the functions of the principal
executive, accounting and financial officers for Yield only for purposes of
applicable securities laws and the regulations of any stock exchange on which
the Securities of Yield are listed and subject to the approval of Yield’s
Governing Body;

 

3.1.14 providing individuals to act as senior officers of the Service Recipients
as agreed from time to time, subject to the approval of the relevant Governing
Body;

 

11

--------------------------------------------------------------------------------


 

3.1.15 advising the Service Recipients regarding the maintenance of compliance
with applicable Laws and other obligations; and

 

3.1.16 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipient’s
day to day operations.

 

3.2                               Supervision of Manager’s Activities

 

The Manager shall, at all times, be subject to the supervision of the relevant
Service Recipient’s Governing Body and shall only provide or arrange for the
provision of such Services as such Governing Body may request from time to time.

 

3.3                               Restrictions on the Manager

 

3.3.1 The Manager shall, and shall cause any other Service Provider to, refrain
from taking any action that is not in compliance with or would violate any Laws
or that otherwise would not be permitted by the Governing Instruments of the
Service Recipients. If the Manager or any Service Provider is instructed to take
any action that is not in such compliance by a Service Recipient’s Governing
Body, such person will promptly notify such Governing Body of its judgment that
such action would not comply with or violate any such Laws or otherwise would
not be permitted by such Governing Instrument.

 

3.3.2 In performing its duties under this Agreement, each member of the Manager
Group shall be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other professional advisors) and shall be
permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Manager will refer to the Governing Body.

 

3.4                               Errors and Omissions Insurance

 

The Manager shall, and shall cause any other Service Provider to, at all times
during the term of this Agreement maintain “errors and omissions” insurance
coverage and other insurance coverage which is customarily carried by Persons
performing functions that are similar to those performed by the Service
Providers under this Agreement and in an amount which is comparable to that
which is customarily maintained by such other Persons.

 

ARTICLE 4
RELATIONSHIP BETWEEN THE MANAGER AND THE SERVICE RECIPIENTS

 

4.1                               Other Activities

 

No member of the Manager Group (and no Affiliate, director, officer, member,
partner, shareholder or employee of any member of the Manager Group) shall be
prohibited from

 

12

--------------------------------------------------------------------------------


 

engaging in other business activities or sponsoring, or providing services to,
third parties that compete directly or indirectly with the Service Recipients.

 

4.2                               Exclusivity

 

Except as expressly provided for herein, Yield, Yield LLC and Yield Operating
shall not,  and shall cause the other Service Recipients not to, during the term
of this Agreement, engage any other Person to provide any services comparable to
the Services without the prior written consent of the Manager, which may be
withheld in the absolute discretion of the Manager.

 

4.3                               Independent Contractor, No Partnership or
Joint Venture

 

The parties acknowledge that the Manager is providing or arranging for the
provision of the Services hereunder as an independent contractor and that the
Service Recipients and the Manager are not partners or joint venturers with or
agents of each other, and nothing herein will be construed so as to make them
partners, joint venturers or agents or impose any liability as such on any of
them as a result of this Agreement; provided however that nothing herein will be
construed so as to prohibit the Service Recipients and the Manager from
embarking upon an investment together as partners, joint venturers or in any
other manner whatsoever.

 

ARTICLE 5
MANAGEMENT AND EMPLOYEES

 

5.1                               Management and Employees

 

5.1.1 The Manager shall arrange, or shall arrange for another member of the
Manager Group to arrange, for such qualified personnel and support staff to be
available to carry out the Services. Such personnel and support staff shall
devote such of their time to the provision of the Services to the Service
Recipients as the relevant member of the Manager Group reasonably deems
necessary and appropriate in order to fulfill its obligations hereunder. Such
personnel and support staff need not have as their primary responsibility the
provision of the Services to the Service Recipients or be dedicated exclusively
to the provision of the Services to the Service Recipients.

 

5.1.2 Each of Yield, Yield LLC and Yield Operating shall, and shall cause each
of the other Service Recipients to do all things reasonably necessary on its
part as requested by any member of the Manager Group consistent with the terms
of this Agreement to enable the members of the Manager Group to fulfill their
obligations, covenants and responsibilities and to exercise their rights
pursuant to this Agreement, including making available to the Manager Group, and
granting the Manager Group access to, the employees and contractors of the
Service Recipients as any member of the Manager Group may from time to time
reasonably request.

 

5.1.3 The Manager covenants and agrees to exercise the power and discharge the
duties conferred under this Agreement honestly and in good faith, and shall
exercise the degree of care, diligence and skill that a reasonably prudent
person would exercise in comparable circumstances.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 6
INFORMATION AND RECORDS

 

6.1                               Books and Records

 

The Manager shall, or shall cause any other member of the Manager Group to, as
applicable, maintain proper books, records and documents on behalf of each
Service Recipient, in which complete, true and correct entries, in conformity in
all material respects with GAAP and all requirements of applicable Laws, will be
made.

 

6.2                               Examination of Records by the Service
Recipients

 

Upon reasonable prior notice by the Service Recipients to the relevant member of
the Manager Group, the relevant member of the Manager Group will make available
to the Service Recipients and their authorized representatives, for examination
during normal business hours on any Business Day, all books, records and
documents required to be maintained under Section 6.1 hereof. In addition, the
Manager Group will make available to the Service Recipients or their authorized
representatives such financial and operating data in respect of the performance
of the Services under this Agreement as may be in existence and as the Service
Recipients or their authorized representatives will from time to time reasonably
request, including for the purposes of conducting any audit in respect of
expenses of the Service Recipients or other matters necessary or advisable to be
audited in order to conduct an audit of the financial affairs of the Service
Recipients. Any examination of records will be conducted in a manner which will
not unduly interfere with the conduct of the Service Recipients’ activities or
of the Manager Group’s business in the ordinary course.

 

6.3                               Access to Information by Manager Group

 

6.3.1                     Each of Yield, Yield LLC and Yield Operating shall,
and shall cause the other Service Recipients to:

 

6.3.1.1 grant, or cause to be granted, to the Manager Group full access to all
documentation and information reasonably necessary in order for the Manager
Group to perform its obligations, covenants and responsibilities pursuant to the
terms hereof and to enable the Manager Group to provide the Services; and

 

6.3.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Manager Group, and promptly
notify the appropriate member of the Manager Group of any material facts or
information of which the Service Recipients are aware, including any known,
pending or threatened suits, actions, claims, proceedings or orders by or
against any member of the Yield Group before any Governmental Authority, that
may affect the performance of the obligations, covenants or responsibilities of
the Manager Group pursuant to this Agreement, including maintenance of proper
financial records.

 

14

--------------------------------------------------------------------------------


 

6.4                               Additional Information

 

The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any of the Service
Providers or any of its Affiliates has an interest and that, subject to
compliance with this Agreement, none of the Service Providers or any of their
respective Affiliates will be liable to account to the Service Recipients with
respect to such activities or results; provided, however, that the relevant
Service Provider will not (and will cause its Affiliates not to), in making any
use of such additional information, do so in any manner that the relevant
Service Provider or its Affiliates knows, or ought reasonably to know, would
cause or result in a breach of any confidentiality provision of agreements to
which any Service Recipient is a party or is bound.

 

ARTICLE 7
FEES AND EXPENSES

 

7.1                               Base Management Fee

 

7.1.1 Yield LLC, on behalf of the Service Recipients, hereby agrees to pay,
during the term of this Agreement, the Base Management Fee.  The Base Management
Fee shall be pro-rated and paid quarterly in arrears. For purposes of the
initial payment hereunder, the Base Management Fee will accrue commencing on the
date hereof and will be pro-rated based on the actual number of days during the
first Quarter in which this Agreement is in effect.

 

7.1.2 The Base Management Fee will not be reduced by operation of this Agreement
by the amount of (i)  any fees for Operational and Other Services that are paid
or payable by any member of the Yield Group to any member of the Manager Group;
(ii) any Expenses; or (iii) any Transaction Fees.

 

7.2                               Computation and Payment of Quarterly Base
Management Fee Amount

 

7.2.1 The Manager will compute the Base Management Fee for each Quarter as soon
as practicable following the end of the Quarter with respect to which such
payment is due, but in any event no later than five Business Days following the
end of such Quarter. A copy of the computations made will thereafter, for
informational purposes only, promptly be delivered to Yield LLC. As soon as
practicable following delivery of the computation of the Base Management Fee for
any Quarter, but in no event later than the 30th day following the end of such
Quarter, Yield LLC shall remit the corresponding payment for the corresponding
Quarter to the Manager. Any dispute relating to the computation of the Base
Management Fee for any Quarter shall be resolved in accordance with Article 12
hereof.

 

7.3                               Expenses

 

7.3.1 The Manager acknowledges and agrees that the Service Recipients will not
be required to reimburse any member of the Manager Group for the salaries and
other remuneration of the management, personnel or support staff of the Manager
Group who provide the Services to such Service Recipients or overhead for such
persons.

 

15

--------------------------------------------------------------------------------


 

7.3.2 Yield LLC, on behalf of the Service Recipients, shall reimburse the
Manager for all out-of-pocket fees, costs and expenses, including those of any
third party (other than those contemplated by Section 7.3.1 hereof)
(“Expenses”), incurred by the Manager or any member of the Manager Group in
connection with the provision of the Services; provided, that, if any Expenses
arise from Services that are shared with the Manager or any member of the
Manager Group, the Manager shall in good faith determine the portion of Expenses
allocable to members of the Yield Group. Expenses are expected to include, among
other things:

 

7.3.2.1 fees, costs and expenses as a result of Yield becoming and continuing to
be a publicly traded entity, including, but not limited to, costs associated
with annual, quarterly and current reports, independent auditor fees, governance
and compliance, registrar and transfer agent fees, exchange listing fees, tax
return preparation and distribution, legal fees, independent director
compensation and directors and officers liability insurance premiums;

 

7.3.2.2 fees, costs and expenses relating to any debt or equity financing of any
member of the Yield Group;

 

7.3.2.2 fees, costs and expenses incurred in connection with the general
administration of any Service Recipient;

 

7.3.2.3 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;

 

7.3.2.4 amounts paid by the relevant member of the Manager Group under
indemnification, contribution or similar arrangements;

 

7.3.2.5 fees, costs and expenses relating to financial reporting, regulatory
filings and investor relations and the fees, costs and expenses of agents,
advisors and other Persons who provide Services to a Service Recipient;

 

7.3.2.6 any other fees, costs and expenses incurred by the relevant member of
the Manager Group that are reasonably necessary for the performance by the
relevant member of the Manager Group of its duties and functions under this
Agreement or any Service Agreement; and

 

7.3.2.7 fees, expenses and costs incurred in connection with the investigation,
acquisition, holding or disposal of any asset or business (including with
respect to any Acquired Assets) that is made or that is proposed to be made by
the Service Recipients; provided that, where the acquisition or proposed
acquisition involves a joint acquisition that is made alongside one or more
other Persons, the Manager shall allocate such fees, expenses and costs in
proportion to the notional amount of the acquisition made (or that would have
been made in the case of an unconsummated acquisition) among members of the
Yield Group and such other Persons.

 

16

--------------------------------------------------------------------------------


 

7.4                               Governmental Charges

 

Without limiting Section 7.3 above, Yield LLC, on behalf of the Service
Recipients, shall pay or reimburse the relevant member of the Manager Group for
all sales taxes, use taxes, value added taxes, withholding taxes or other
similar taxes, customs duties or other governmental charges (“Governmental
Charges”) that are levied or imposed by any Governmental Authority by reason of
this Agreement, any Service Agreement or any other agreement contemplated by
this Agreement, or the fees or other amounts payable hereunder or thereunder,
except for any income taxes, corporation taxes, capital taxes or other similar
taxes payable by any member of the Manager Group which are personal to such
member of the Manager Group. Any failure by the Manager Group to collect monies
on account of these Governmental Charges shall not constitute a waiver of the
right to do so.

 

7.5                               Computation and Payment of Expenses and
Governmental Charges

 

From time to time the Manager shall, or shall cause the other Service Providers
to, prepare statements (each an “Expense Statement”) documenting the Expenses
and Governmental Charges to be reimbursed pursuant to this Article 7 and shall
deliver such statements to the relevant Service Recipient. All Expenses and
Governmental Charges reimbursable pursuant to this Article 7 shall be reimbursed
by the relevant Service Recipient no later than the date which is 30 days after
receipt of an Expense Statement. The provisions of this Section 7.5 shall
survive the termination of this Agreement.

 

ARTICLE 8
REPRESENTATIONS AND WARRANTIES
OF THE MANAGER AND THE SERVICE RECIPIENTS

 

8.1                               Representations and Warranties of the Manager

 

The Manager hereby represents and warrants to the Service Recipients that:

 

8.1.1 it is validly organized and existing under the laws of the State of
Delaware;

 

8.1.2 it, or any another Service Provider, as applicable, holds, and shall hold,
such Permits as are necessary to perform its obligations hereunder and is not
aware of, or shall inform the Service Recipients promptly upon knowledge of, any
reason why such Permits might be cancelled;

 

8.1.3 it has the power, capacity and authority to enter into this Agreement and
to perform its obligations hereunder;

 

8.1.4 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;

 

8.1.5 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not contravene, breach or result
in any default under its Governing Instruments, or under any mortgage, lease,
agreement or other legally binding instrument, Permit or applicable Law to which
it is a party or by which it or any of its properties or assets may be bound,
except for any such contravention, breach

 

17

--------------------------------------------------------------------------------


 

or default which would not have a material adverse effect on the business,
assets, financial condition or results of operations of the Manager;

 

8.1.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it of this Agreement; and

 

8.1.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

 

8.2                               Representations and Warranties of the Service
Recipients

 

Yield, Yield LLC and Yield Operating, each hereby represents and warrants, on
its behalf and on behalf of each of the other Service Recipients, to the Manager
that:

 

8.2.1 it (and, if applicable, its managing member) is validly organized and
existing under the Laws governing its formation and organization;

 

8.2.2 it, or the relevant Service Recipient, holds such Permits necessary to own
and operate the projects and entities that it directly or indirectly owns or
operates from time to time and is not aware of any reason why such Permits might
be cancelled;

 

8.2.3 it (or, as applicable, its managing member on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;

 

8.2.4 it (or, as applicable, its managing member) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;

 

8.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
managing member on its behalf) and the performance by it of its obligations
hereunder do not and will not contravene, breach or result in any default under
its Governing Instruments (or, if applicable, the Governing Instruments of its
managing member), or under any mortgage, lease, agreement or other legally
binding instrument, Permit or applicable Law to which it is a party or by which
any of its properties or assets may be bound, except for any such contravention,
breach or default which would not have a material adverse effect on the
business, assets, financial condition or results of operations of the Service
Recipients as a whole;

 

8.2.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member on its behalf) of this Agreement; and

 

18

--------------------------------------------------------------------------------


 

8.2.7 this Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms, subject to: (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.

 

ARTICLE 9
LIABILITY AND INDEMNIFICATION

 

9.1                               Indemnity

 

9.1.1 Yield, Yield LLC and Yield Operating hereby jointly and severally agree,
to the fullest extent permitted by applicable Laws, to indemnify and hold
harmless, and to cause each other Service Recipient to indemnify and hold
harmless, each member of the Manager Group, any of its Affiliates (other than
any member of the Yield Group) and any directors, officers, agents, members,
partners, stockholders and employees and other representatives of each of the
foregoing (each, a “Manager Indemnified Party”) from and against any claims,
liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority or otherwise
or in connection with the business, investments and activities of the Service
Recipients or in respect of or arising from this Agreement or the Services
provided hereunder (“Claims”), including any Claims arising on account of the
Governmental Charges contemplated by Section 7.4 hereof; provided that no
Manager Indemnified Party shall be so indemnified with respect to any Claim to
the extent that such Claim is finally determined by a final and non-appealable
judgment entered by a court of competent jurisdiction, or pursuant to a
settlement agreement agreed to by such Manager Indemnified Party, to have
resulted from such Manager Indemnified Party’s bad faith, fraud, willful
misconduct or gross negligence or, in the case of a criminal matter, conduct
undertaken with knowledge that the conduct was unlawful.

 

9.1.2 If any action, suit, investigation, proceeding or claim is made or brought
by any third party with respect to which a Service Recipient is obligated to
provide indemnification under this Agreement (a “Third Party Claim”), the
Manager Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel, as
well as the reasonable costs (excluding an amount reimbursed to such Manager
Indemnified Party for the time spent in connection therewith) and out-of-pocket
expenses incurred in connection therewith will be paid by the Service Recipient
in such case, as incurred but subject to recoupment by the Service Recipient if
ultimately it is not liable to pay indemnification hereunder.

 

9.1.3 The Manager Indemnified Party and the Service Recipients agree that,
promptly after the receipt of notice of the commencement of any Third Party
Claim, the Manager Indemnified Party will notify the Service Recipient in
writing of the commencement of

 

19

--------------------------------------------------------------------------------


 

such Third Party Claim (provided that any accidental failure to provide any such
notice will not prejudice the right of any such Manager Indemnified Party
hereunder) and, throughout the course of such Third Party Claim, such Manager
Indemnified Party will use its reasonable best efforts to provide copies of all
relevant documentation to such Service Recipient, and to keep the Service
Recipient apprised of the progress thereof, and to discuss with the Service
Recipient all significant actions proposed.

 

9.1.4 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 9.1 shall be in addition to and not in
derogation of any other liability which the Manager Indemnifying Party in any
particular case may have or of any other right to indemnity or contribution
which any Manager Indemnified Party may have by statute or otherwise at law.

 

9.1.5 The indemnity provided in this Section 9.1 shall survive the completion of
Services rendered under, or any termination or purported termination of, this
Agreement.

 

9.2                               Limitation of Liability

 

9.2.1 The Manager assumes no responsibility under this Agreement other than to
render the Services in good faith and will not be responsible for any action of
a Service Recipient’s Governing Body in following or declining to follow any
advice or recommendations of the relevant Service Provider.

 

9.2.2 The Service Recipients hereby agree that no Manager Indemnified Party will
be liable to a Service Recipient, a Service Recipient’s Governing Body
(including, for greater certainty, a director or officer of a Service Recipient
or another individual with similar function or capacity) or any security holder
or partner of a Service Recipient for any Liabilities that may occur as a result
of any acts or omissions by the Manager Indemnified Party pursuant to or in
accordance with this Agreement, except to the extent that such Liabilities are
finally determined by a final and non appealable judgment entered by a court of
competent jurisdiction to have resulted from the Manager Indemnified Party’s bad
faith, fraud, willful misconduct or gross negligence, or in the case of a
criminal matter, conduct undertaken with knowledge that the conduct was
unlawful.

 

9.2.3 The maximum amount of the aggregate liability of the Manager Indemnified
Parties pursuant to this Agreement will be equal to the amounts previously paid
in respect of Services pursuant to this Agreement in the two most recent
calendar years by the Service Recipients pursuant to Article 7.

 

9.2.4 For the avoidance of doubt, the provisions of this Section 9.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.

 

9.3                               Benefit to all Manager Indemnified Parties

 

9.3.1 Yield, Yield LLC and Yield Operating on behalf of themselves and the other
Service Recipients, hereby constitute the Manager as trustee for each of the
Manager

 

20

--------------------------------------------------------------------------------


 

Indemnified Parties of the covenants of the Service Recipients under this
Article 9 with respect to such Manager Indemnified Parties and the Manager
hereby accepts such trust and agrees to hold and enforce such covenants on
behalf of the Manager Indemnified Parties.

 

9.3.2 The Manager hereby constitutes the Service Recipients as trustees for each
Service Recipient’s Governing Body (including, for greater certainty, a director
or officer of a Service Recipient or another individual with similar function or
capacity) or any security holder or partner of a Service Recipient, of the
covenants of the Manager under this Article 9 with respect to such parties and
the Service Recipients hereby accept such trust and agree to hold and enforce
such covenants on behalf of such parties.

 

ARTICLE 10
TERM AND TERMINATION

 

10.1                        Term

 

This Agreement shall continue in full force and effect until terminated in
accordance with Section 10.2, Section 10.3 or Section 11.1 hereof.

 

10.2                        Termination by the Service Recipients

 

10.2.1 Yield on behalf of the Service Recipients may, subject to Section 10.2.2,
terminate this Agreement effective upon 30 days’ prior written notice of
termination to the Manager without payment of any termination fee if:

 

10.2.1.1 the Manager defaults in the performance or observance of any material
term, condition or agreement contained in this Agreement in a manner that
results in material harm to the Service Recipients and such default continues
for a period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period;

 

10.2.1.2 the Manager engages in any act of fraud, misappropriation of funds or
embezzlement against any Service Recipient that results in material harm to the
Service Recipients;

 

10.2.1.3 the Manager is grossly negligent in the performance of its obligations
under this Agreement and such gross negligence results in material harm to the
Service Recipients; or

 

10.2.1.4 the Manager, Yield, Yield LLC or Yield Operating makes a general
assignment for the benefit of its creditors, institutes proceedings to be
adjudicated voluntarily bankrupt, consents to the filing of a petition of
bankruptcy against it, is adjudicated by a court of competent jurisdiction as
being bankrupt or insolvent, seeks reorganization under any bankruptcy law or
consents to the filing of a petition seeking such reorganization or has a decree
entered against it by a court of competent jurisdiction appointing a receiver
liquidator, trustee or assignee in bankruptcy or in insolvency.

 

21

--------------------------------------------------------------------------------


 

10.2.2 This Agreement may only be terminated pursuant to Section 10.2.1 above by
Yield with the prior approval of a majority of the members of the Independent
Committee.

 

10.2.3 This Agreement may also be terminated by Yield pursuant to Section 11.1.1
hereof with the prior approval of a majority of the members of the Independent
Committee.

 

10.2.4 Each of Yield, Yield LLC and Yield Operating hereby agrees and confirms
that this Agreement may not be terminated due solely to the poor performance or
underperformance of any of their Subsidiaries or the Business or any investment
made by any member of the Yield Group on the recommendation of any member of the
Manager Group.

 

10.3                        Termination by the Manager

 

10.3.1 The Manager may terminate this Agreement effective upon 180 days’ prior
written notice of termination to the Service Recipients without payment of any
termination fee if:

 

10.3.1.1 any Service Recipient defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to the Manager and such default continues for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period; or

 

10.3.1.2 any Service Recipient makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency.

 

10.4                        Survival Upon Termination

 

If this Agreement is terminated pursuant to this Article 10 or Article 11, such
termination will be without any further liability or obligation of any party
hereto, except as provided in Section 6.4, Article 9, Section 10.5 and
Section 10.6 hereof.

 

10.5                        Action Upon Termination

 

10.5.1 From and after the effective date of the termination of this Agreement,
the Manager shall not be entitled to receive the Base Management Fee for further
Services under this Agreement, but will be paid all compensation accruing to and
including the date of termination (including such day).

 

10.5.2 Upon any termination of this Agreement, the Manager shall forthwith:

 

22

--------------------------------------------------------------------------------


 

10.5.2.1 after deducting any accrued compensation and reimbursements for any
Expenses to which it is then entitled, pay over to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;

 

10.5.2.2 deliver to the Service Recipients’ Governing Bodies a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Governing Bodies with respect to the Service
Recipients; and

 

10.5.2.3 deliver to the Service Recipients’ Governing Bodies all property and
documents of the Service Recipients then in the custody of the Manager Group.

 

10.6                        Release of Money or other Property Upon Written
Request

 

The Manager hereby agrees that any money or other property of the Service
Recipients or their Subsidiaries held by the Manager Group under this Agreement
shall be held by the relevant member of the Manager Group as custodian for such
Person, and the relevant member of the Manager Group’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by such Person. Upon the receipt by the relevant member of the Manager
Group of a written request signed by a duly authorized representative of a
Service Recipient requesting the relevant member of the Manager Group to release
to the Service Recipient any money or other property then held by the relevant
member of the Manager Group for the account of such Service Recipient under this
Agreement, the relevant member of the Manager Group shall release such money or
other property to the Service Recipient within a reasonable period of time, but
in no event later than 30 days following such request. The relevant member of
the Manager Group shall not be liable to any Service Recipient, a Service
Recipient’s Governing Body or any other Person for any acts performed or
omissions to act by a Service Recipient in connection with the money or other
property released to the Service Recipient in accordance with the second
sentence of this Section 10.6. Each Service Recipient shall indemnify and hold
harmless the relevant member of the Manager Group, any of its Affiliates (other
than any member of the Yield Group) and any directors, officers, agents,
members, partners, shareholders and employees and other representatives of each
of the foregoing from and against any and all Liabilities which arise in
connection with the relevant member of the Manager Group’s release of such money
or other property to the Service Recipient in accordance with the terms of this
Section 10.6. Indemnification pursuant to this provision shall be in addition to
any right of such Persons to indemnification under Section 10.1 hereof. For the
avoidance of doubt, the provisions of this Section 10.6 shall survive
termination of this Agreement. The Service Recipients hereby constitute the
Manager as trustee for each Person entitled to indemnification pursuant to this
Section 10.6 of the covenants of the Service Recipients under this Section 10.6
with respect to such Persons and the Manager hereby accepts such trust and
agrees to hold and enforce such covenants on behalf of such Persons.

 

23

--------------------------------------------------------------------------------


 

ARTICLE 11
GENERAL PROVISIONS

 

11.1                        Amendment, Waiver

 

11.1.1 Yield is entitled to amend the scope of the Services, including by
reducing the number of Service Recipients or the nature or description of the
Services or otherwise, by providing 180 days’ prior written notice to the
Manager; provided, however, that Yield may not increase the scope of the
Services without the Manager’s prior written consent; and provided further,
however, that prior to such modification, Yield and the Manager shall agree in
writing to any modification of the Base Management Fee resulting from such
change in scope.  Subject to Section 10.2.3 hereof, in the event that Yield and
the Manager are unable to agree on a modified Base Management Fee, Yield may
terminate this Agreement after the end of such 180-day period by providing 30
days’ prior written notice to the Manager.

 

11.1.2 Except as expressly provided in this Agreement, no amendment or waiver of
this Agreement, except pursuant to the first sentence of Section 11.1 above,
will be binding unless the prior approval of a majority of the members of the
Independent Committee is obtained and the amendment or waiver is executed in
writing by the party to be bound thereby.  No waiver of any provision of this
Agreement will constitute a waiver of any other provision nor will any waiver of
any provision of this Agreement constitute a continuing waiver unless otherwise
expressly provided. A party’s failure or delay in exercising any right under
this Agreement will not operate as a waiver of that right. A single or partial
exercise of any right will not preclude a party from any other or further
exercise of that right or the exercise of any other right.

 

11.2                        Assignment

 

11.2.1 This Agreement shall not be assigned by the Manager without the prior
written consent of Yield, except (i) pursuant to Section 2.3 hereof, (ii) in the
case of assignment to a Person that is the Manager’s successor by merger,
consolidation or purchase of assets, in which case the successor shall be bound
under this Agreement and by the terms of the assignment in the same manner as
the Manager is bound under this Agreement, or (iii) to an Affiliate of the
Manager or a Person that is, in the reasonable and good faith determination of
the Independent Committee, an experienced and reputable manager, in which case
the Affiliate or assignee shall be bound under this Agreement and by the terms
of the assignment in the same manner as the Manager is bound under this
Agreement. In addition, provided that the Manager provides prior written notice
to the Service Recipients for informational purposes only, nothing contained in
this Agreement shall preclude any pledge, hypothecation or other transfer or
assignment of the Manager’ rights under this Agreement, including any amounts
payable to the Manager under this Agreement, to a bona fide lender as security.

 

11.2.2 This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Manager, except in the case of
assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement.

 

24

--------------------------------------------------------------------------------


 

11.2.3 Any purported assignment of this Agreement in violation of this
Article 11 shall be null and void.

 

11.3                        Failure to Pay When Due

 

Any amount payable by any Service Recipient to any member of the Manager Group
hereunder which is not remitted when so due will remain due (whether on demand
or otherwise) and interest will accrue on such overdue amounts (both before and
after judgment) at a rate per annum equal to the Interest Rate.

 

11.4                        Invalidity of Provisions

 

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.

 

11.5                        Entire Agreement

 

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Agreement, by any party to
this Agreement or its directors, officers, employees or agents, to any other
party to this Agreement or its directors, officers, employees or agents, except
to the extent that the same has been reduced to writing and included as a term
of this Agreement, and none of the parties to this Agreement has been induced to
enter into this Agreement by reason of any such warranty, representation,
opinion, advice or assertion of fact. Accordingly, there will be no liability,
either in tort or in contract, assessed in relation to any such warranty,
representation, opinion, advice or assertion of fact, except to the extent
contemplated above.

 

For the avoidance of doubt, nothing in this Agreement should be construed or
interpreted as an amendment, modification or termination of, or conflict with,
any of the Operating and Administrative Agreements.  Each such agreement, and
all its terms, including payments to be made thereunder, shall survive the entry
into this Agreement and shall terminate in accordance with its terms.

 

11.6                        Mutual Waiver of Jury Trial.  AS A SPECIFICALLY
BARGAINED FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS
AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY
HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY

 

25

--------------------------------------------------------------------------------


 

LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.

 

11.7                        Consent to Jurisdiction and Service of Process. 
EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH.  EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

11.8                        Governing Law

 

The internal law of the State of New York will govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.

 

11.9                        Enurement

 

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

11.10                 Notices

 

Any notice, demand or other communication to be given under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given (i) when delivered personally to the recipient, (ii) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient; but if not, then on the next Business Day, (iii) one Business Day
after it is sent to the recipient by reputable overnight courier service
(charges prepaid) or (iv) three Business Days after it is mailed to the
recipient by first class mail, return receipt requested. Such notices, demands
and other communications shall be sent to the addresses specified below, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party.  Any party may change
such party’s address for receipt of notice by giving prior written notice of the
change to the

 

26

--------------------------------------------------------------------------------


 

sending party as provided herein.  Notices and other communications will be
addressed as follows:

 

If to the Service Recipients:

 

NRG Yield, Inc.

211 Carnegie Center

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 524-4501

 

With a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Gerald T. Nowak, P.C.

Facsimile: (312) 862-2200

 

If to the Manager:

 

NRG Energy, Inc.

211 Carnegie Center

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 524-4501

 

11.11                 Further Assurances

 

Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.

 

11.12                 Counterparts

 

This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.

 

(Signature pages follow)

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

NRG YIELD, INC.

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name: G. Gary Garcia

 

 

Title: Vice President and Treasurer

 

 

 

NRG YIELD LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name: G. Gary Garcia

 

 

Title: Vice President and Treasurer

 

 

 

 

 

NRG YIELD OPERATING LLC

 

 

 

 

 

By:

/s/ G. Gary Garcia

 

Name: G. Gary Garcia

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

NRG ENERGY, INC., as Manager

 

 

 

 

 

By:

/s/ Brian E. Curci

 

Name: Brian E. Curci

 

 

Title: Corporate Secretary

 

--------------------------------------------------------------------------------


 

Schedule I

 

Service Recipients

 

Subsidiary

 

Jurisdiction of
Organization

Avenal Park LLC

 

Delaware

Avenal Solar Holdings LLC

 

Delaware

Big Rock SunTower, LLC

 

Delaware

Continental Energy, LLC

 

Arizona

El Mirage Energy, LLC

 

Arizona

FUSD Energy, LLC

 

Arizona

GCE Holding LLC

 

Connecticut

GenConn Devon LLC

 

Connecticut

GenConn Energy LLC

 

Connecticut

GenConn Middletown LLC

 

Connecticut

High Plains Ranch II, LLC

 

Delaware

HLE Solar Holdings LLC

 

Delaware

HSD Solar Holdings LLC

 

California

Longhorn Energy, LLC

 

Arizona

Monster Energy, LLC

 

Arizona

NRG Alta Vista LLC

 

Delaware

NRG Electricity Sales Princeton LLC

 

Delaware

NRG Energy Center Dover LLC

 

Delaware

NRG Energy Center Harrisburg LLC

 

Delaware

NRG Energy Center HCEC LLC

 

Delaware

NRG Energy Center Minneapolis LLC

 

Delaware

NRG Energy Center Paxton LLC

 

Delaware

NRG Energy Center Phoenix LLC

 

Delaware

NRG Energy Center Pittsburgh LLC

 

Delaware

NRG Energy Center Princeton LLC

 

Delaware

NRG Energy Center San Diego LLC

 

Delaware

NRG Energy Center San Francisco LLC

 

Delaware

NRG Energy Center Smyrna LLC

 

Delaware

NRG Energy Center Tucson LLC

 

Arizona

NRG Harrisburg Cooling LLC

 

Delaware

NRG Marsh Landing Holdings, LLC

 

Delaware

NRG Marsh Landing, LLC

 

Delaware

NRG SanGencisco LLC

 

Delaware

NRG Solar Alpine LLC

 

Delaware

NRG Solar Apple LLC

 

Delaware

NRG Solar AV Holdco LLC

 

Delaware

NRG Solar Avra Valley LLC

 

Delaware

NRG Solar Blythe LLC

 

Delaware

NRG Solar Borrego Holdco LLC

 

Delaware

NRG Solar Borrego I LLC

 

Delaware

 

I-1

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of
Organization

NRG Solar Roadrunner Holdings LLC

 

Delaware

NRG Solar Roadrunner LLC

 

Delaware

NRG South Trent Holdings LLC

 

Delaware

NRG Thermal LLC

 

Delaware

OC Solar 2010 LLC

 

California

PESD Energy, LLC

 

Arizona

PFMG 2011 Finance Holdco, LLC

 

Delaware

PFMG Apple I LLC

 

Delaware

PM Solar Holdings LLC

 

California

Sand Drag LLC

 

Delaware

SCWFD Energy, LLC

 

Arizona

South Trent Wind LLC

 

Delaware

Statoil Energy Power/Pennsylvania Inc.

 

Pennsylvania

Sun City Project LLC

 

Delaware

Vail Energy, LLC

 

Arizona

Wildcat Energy, LLC

 

Arizona

WSD Solar Holdings LLC

 

Delaware

 

I-2

--------------------------------------------------------------------------------